UNPUBLISHED
                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                             No. 96-542



In Re: RICHARD L. BAST,

                                                        Petitioner.




                On Petition for Writ of Mandamus.
                    (CA-94-784-A, CA-95-531-A)

Submitted:   June 21, 1996                 Decided:   July 11, 1996


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.

Richard L. Bast, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Richard L. Bast has filed a petition for a writ of mandamus

requesting that the court correct or vacate a number of prior deci-

sions and recuse certain judges from hearing his appeals. Mandamus

is a drastic remedy to be used only in extraordinary circumstances.

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976). Manda-
mus relief is available only if there are no other means by which

the relief sought could be granted, In re Beard, 811 F.2d 818, 827

(4th Cir. 1987), and may not be used as a substitute for appeal. In

re United Steelworkers, 595 F.2d 958, 960 (4th Cir. 1979). The

party seeking mandamus relief carries the heavy burden of showing

that he has "no other adequate means to attain the relief he de-

sires" and that his right to such relief is "clear and indisput-
able." Allied Chem. Corp. v. Diaflon, Inc., 449 U.S. 33, 35 (1980)

(citations omitted).

     We deny Bast's requests to correct or vacate prior decisions
because mandamus may not be used as a substitute for appeal. We

also deny Bast's requests to recuse the judges because he fails to

allege an extrajudicial bias. See In re Beard, 811 F.2d 818, 827
(4th Cir. 1987). Accordingly, we deny mandamus relief. We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                   PETITION DENIED

                                2